  Case 3:19-cv-00087-DHB-BKE Document 59 Filed 02/09/21 Page 1 of 1



                                                                                     ! I

                                                                                           'j >j
                     IN THE UNITED STATES DISTRICT COURT U.S. Di
                                                                                   .. . ui'/.
                    FOR
                          THE SOUTHERN DISTRICT OF GEORGIAy^p^j FEB                   P i* !C
                                  DUBLIN DIVISION
                                                                     I..     J.Ac4cx=,
                                                                           ou. u.- 1. Oh IjT.
DARRELL D. KILLENS,               )
                                  )
            Plaintiff,            )
                                  )
      V.                          )                   CV 319-087
                                  )
CPT. SID ANDREWS; LT. BARRENTINE; )
and SGT. DANIELS.                 )
                                  )
            Defendants.           )


                                      ORDER



      After a careful, cie novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DENIES AS MOOT Defendants’ motion for judgment on the pleadings and motion for

summary judgment, (doc. nos. 36, 50), and DISMISSES Plaintiffs complaint without

prejudice under the conditions described in the Report and Recommendation, (doc. no. 55,

pp. 5-6). The Court DIRECTS the Clerk to terminate all pending motions and deadlines,

enter an appropriate judgment, and CLOSE this case.

      SO ORDERED this            day of February, 2021, at Augusta, Georgia.




                                        UNITED STAT        DISTRICT JUDGE
